               Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 1 of 7




Jason D. Haymore 13236
Pearson Butler & Carson PLLC
1802 W South Jordan Parkway, STE 200
South Jordan, UT 84095
801-495-4104
JasonH@PearsonButler.com
Attorney for Plaintiff
                       IN THE UNITED STATES DISTRICT COURT,
                        DISTRICT OF UTAH, CENTRAL DIVISION

                                                         COMPLAINT AND JURY DEMAND
 TRACI L. HULET,

                       Plaintiff,                      Case No.: 2:19-cv-00927-EJF

         vs.

 LASHBROOK JEWELRY DESIGNS.                                     Honorable Magistrate Furse

                        Defendant.


         Plaintiff Traci L. Hulet (herein Plaintiff) brings this action under Title VII of the Civil

Rights Act of 1964, and alleges as follows:

                                           JURISDICTION

         1.       Plaintiff’s claims allege gender discrimination and retaliation in violation of Title

VII of the Civil Rights Act of 1964, as Amended, 42 U.S.C.A. §2000e, et seq. (herein “Title

VII”).

         2.       Jurisdiction is proper in this court under 28 U.S.C.A. §1331.

         3.       Plaintiff filed a timely charge of discrimination with the Equal Employment

Opportunity Commission. The Equal Employment Opportunity Commission issued a Notice of

Right to Sue on August 20, 2019.




                                              Page 1 of 7
             Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 2 of 7




                                              PARTIES

       4.       Plaintiff is an adult individual, competent to bring this action, a citizen of the

State of Utah, and a resident of Salt Lake County within the State of Utah.

       5.       Plaintiff is informed and believes, and thereon alleges, that Defendant is a Utah

Corporation with its’ principal places of business in Utah.

                                               FACTS


       6.       Plaintiff was hired on August 3, 2014 as a Territory Manager.

       7.       Plaintiff was originally interviewed by Eric Laker for a position as his assistant.

He spoke of her resume and appearance as a “package deal” and offered her a territory manager

position instead.

       8.       Plaintiff was initially offered a salary of $58,000.00 per year.

       9.       Upon hiring, Ms. Hulet was promised training opportunities to set her up for

success with Lashbrook. However, these trainings never took place.

       10.      On March 30, 2015, Plaintiff was scheduled to travel with Travis Isaacson

(“Travis”) for field training, but he cancelled and said it would have to be rescheduled.

       11.      On April 17, 2015, Plaintiff discussed the missed training session with Matt

Isaacson. Matt Isaacson told her that Travis will never train a woman in the field because Travis

wanted to “avoid the appearance of evil.”

       12.      Travis offered in field training to male salesman.

       13.      On May 30, 2015, Plaintiff spoke to Travis Isaacson about scheduling another

field training. Travis told her that she had already been trained in December 2014. However, the




                                            Page 2 of 7
             Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 3 of 7



training in December 2014 was not sales training, it was Lashbrook policy training. When

Plaintiff explained this and again asked for sales training Travis ignored the request.

       14.      On June 22, 2015, Travis told Plaintiff that she must sell $25,000 a month or she

would be fired. When she asked if this was a new standard for all of the sales team or just her,

Travis told her that she “didn’t have to worry about that.” He also said that salaried sales people

did not earn commission. This was in direct conflict of the Lashbrook training on policy that

Plaintiff had attended in December 2014.

       15.      On July 13, 2015, Plaintiff sent an email to Eric Laker, (“Mr. Laker”) owner of

Lashbrook, to complain of the sexual discrimination she was receiving by Travis. She advised

Mr. Laker that she had requested the promised training from Travis and he had refused to

provide it to her because she was a woman. She also told him that Travis had said it would not be

financially smart or worth his time to train her.

       16.      Upon information and belief, Mr. Laker did not conduct any type of investigation

into Ms. Hulet’s complaint.

       17.      On July 13, 2015, on the very same day she had filed the discrimination

complaint; Mr. Laker called Plaintiff and reprimanded her. The first thing Mr. Laker said was

that he backed Travis’ actions and decisions. Travis was also on the call via speaker phone.

Travis then told Plaintiff that she has two options: (1) She can quit and they would pay her full

salary for the remaining month of July, or (2) she could take a large pay cut and work on a

commission basis only.




                                           Page 3 of 7
                Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 4 of 7




                                   FIRST CAUSE OF ACTION
                          (Gender Discrimination in Violation of Title VII)

          18.      Plaintiff re-alleges all statements in previous paragraphs and incorporates them

herein.

          19.      Defendant employed more than fifteen employees while Plaintiff was employed.

          20.      The Defendant, as evidenced by their failure to take any action to remedy

the complaints raised by Plaintiff, failed to exercise reasonable care to prevent and promptly

correct any discriminatory behavior and failed to make a good faith effort to comply with Title

VII.

          21.      As described in the foregoing paragraphs of this Complaint, the Defendant

engaged in discriminatory conduct by taking adverse action against her, including providing

training and financial compensation to male employees, but not to her, while she was employed

by the Defendant and ultimately by terminating her from her employment with the Defendant.

          22.      By virtue of the activities described in the foregoing paragraphs of

this Complaint, the Defendant intentionally discriminated against Plaintiff because of

her gender and, by reason of such discriminatory conduct, violated Title VII.

          23.      As a direct and proximate consequence of these violations by the Defendant,

Plaintiff has been damaged and will continue to be damaged, and Defendant is liable, for her lost

salary and employment benefits and for compensatory damages not including lost pay as defined

by Title VII, including but not limited to emotional pain, suffering, inconvenience, mental

anguish, and other nonpecuniary losses, in an amount not yet fully ascertained but at least equal

to approximately $50,000, plus prejudgment interest thereon.

          24.      The Defendant engaged in such discriminatory conduct with knowledge that the

wrongful conduct would violate federal law and with malice, evil intent, and callous or reckless

indifference to the rights of Plaintiff; and, as a result, the Defendant is liable to Plaintiff for

punitive damages, in an amount not yet fully ascertained, but at least equal to three times actual
                                              Page 4 of 7
                Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 5 of 7



damages, not to exceed the applicable cap on damages set forth in 42 U.S.C. § 1981a for

compensatory and punitive damages taken together.

                                   SECOND CAUSE OF ACTION
                                 (Retaliation in Violation of Title VII)

          25.      Plaintiff re-alleges all statements in previous paragraphs and incorporates them

herein.

          26.      Defendant employed more than fifteen employees while Plaintiff was employed.

          27.      The Defendant, as evidenced by its failure to take any action to remedy

the complaints raised by Plaintiff, failed to exercise reasonable care to prevent and promptly

correct any retaliatory behavior and failed to make a good faith effort to comply with Title VII.

          28.      As described in the foregoing paragraphs of this Complaint, the Defendant

engaged in retaliatory conduct by reducing her salary and by terminating her because of her

complaints.

          29.      By virtue of the activities described in the foregoing paragraphs of

this Complaint, the Defendant intentionally retaliated against Plaintiff because she opposed what

she reasonably believed to be an unlawful practice under Title VII; and, by reason of such

retaliatory conduct, the Defendant violated Title VII, 42 U.S.C. § 2000e(3)(a), as amended.

          30.      As a direct and proximate consequence of these violations by the Defendant,

Plaintiff has been damaged and will continue to be damaged, and the Defendant is liable, for her

lost salary and employment benefits and for compensatory damages not including lost pay as

defined by Title VII, including but not limited to emotional pain, suffering, inconvenience,

mental anguish, and other nonpecuniary losses, in an amount not yet fully ascertained but at least

equal to approximately $50,000, plus prejudgment interest thereon.

          31.      The Defendant engaged in such retaliatory conduct with knowledge that the

wrongful conduct would violate federal law and with malice, evil intent, and callous or reckless

indifference to the rights of Plaintiff; and, as a result, the Defendant is liable to Plaintiff for

                                              Page 5 of 7
            Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 6 of 7



punitive damages, in an amount not yet fully ascertained, but at least equal to three times actual

damages, not to exceed the applicable cap on such damages set forth in 42 U.S.C. § 1981a for

compensatory and punitive damages taken together.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff seeks the following relief from this court and requests that:

       1.      On the First Cause of Action, judgment that the Defendant violated Title VII and

that Plaintiff is entitled to damages from the Defendant (including damages for lost salary and

employment benefits and compensatory damages as defined by Title VII, as amended, for pain,

suffering, mental anguish, humiliation and inconvenience, all in an amount to be determined at

trial) of at least equal to $50,000, plus prejudgment interest thereon; and punitive damages to

punish and deter the Defendant and others from engaging in the same unlawful conduct, in an

amount to be determined at trial, of at least three times actual damages, not to exceed the

applicable cap on damages set forth in 42 U.S.C. § 198 la for compensatory and punitive

damages taken together.

       2.      On the Second Cause of Action, judgment that Defendant violated Title VII and

that Plaintiff is entitled to damages from the Defendant (including damages for lost salary and

employment benefits and compensatory damages as defined by Title VII, as amended, for pain,

suffering, mental anguish, humiliation and inconvenience, all in an amount to be determined at

trial) of at least equal to $50,000, plus prejudgment interest thereon; and punitive damages to

punish and deter the Defendant and others from engaging in the same unlawful conduct, in an

amount to be determined at trial, of at least three times actual damages, not to exceed the

applicable cap on damages set forth in 42 U.S.C. § 1981a for compensatory and punitive

damages taken together.


                                          Page 6 of 7
            Case 2:19-cv-00927-EJF Document 2 Filed 11/18/19 Page 7 of 7



       3.      Costs and disbursements, including reasonable attorney's fees at prevailing market

rates, incurred by Plaintiff in pursuing the administrative process, this civil action, and any

appeal of the judgment in this civil action, in accordance with 42 U.S.C. § 2000e-5(k);

       4.      Prejudgment interest accrued between the date of the jury's verdict and final

judgment, and post-judgment interest accrued between the date of final judgment and the full and

complete satisfaction of the judgment; and

       5.      Such other and further relief as the Court may deem appropriate, including but not

limited to reinstatement or front pay, and such other relief as is necessary to effectuate the

purposes of Title VII.

                                    JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on each of the claims set forth in this complaint.




                                                                 Dated this November 18, 2019


                                                                  /s/ Jason D. Haymore
                                                                 Jason D. Haymore
                                                                 Attorney for Plaintiff




                                           Page 7 of 7
